internal_revenue_service number release date index number ---------------------- ------------- ------------------------------------------------------- ------------------------- --------------------------- in re ---------------------------------------------------- ----- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc intl b06 plr-146762-10 date date ty ------- legend taxpayer parent accounting firm law firm date year ------------------------------------------------------- ---------------------------------------------- ------------------------------------------- ----------------------------- --------------------------- ------- dear -------------------- this responds to a letter dated date submitted by accounting firm taxpayer’s authorized representative requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file a form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year the rulings given in this letter are based on facts and representations submitted by taxpayer and accounting firm and accompanied by penalty of perjury statements this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process plr-146762-10 facts taxpayer is a domestic_corporation wholly owned by parent a limited_liability_company that is taxed as a partnership for u s tax purposes accounting firm is an accounting tax and consulting firm accounting firm advised parent on the tax advantages of forming an interest charge domestic_international_sales_corporation ic-disc after parent decided to proceed with the formation of an ic-disc parent engaged law firm to prepare and file all necessary incorporation documents and agreements for taxpayer accounting firm was also engaged to assist parent in planning and establishing taxpayer and to provide subsequent tax compliance services for taxpayer as an ic-disc consequently taxpayer was incorporated on date taxpayer’s intent was to operate as an ic-disc from the date of its inception in year when accounting firm began preparation of taxpayer’s form 1120-ic-disc interest charge domestic_international_sales_corporation return accounting firm discovered that form 4876-a had not been filed with the service on behalf of taxpayer this was due to a miscommunication between accounting firm and law firm as to which was responsible for completing the election by that time the due_date for filing the form 4876-a for taxpayer’s first taxable_year had passed taxpayer has requested a ruling that grants an extension of time to file form 4876-a so that taxpayer can be treated as an ic-disc for its first taxable_year law and analysis sec_992 of the internal_revenue_code code provides that an election by a corporation to be treated as an ic-disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 of the code provides in part that such election shall be made in such manner as the secretary shall prescribe temp sec_1_921-1t provides in part that a corporation electing ic- disc status must file form 4876-a a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i plr-146762-10 sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government in the present situation the election described in temp sec_1_921-1t is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and representations submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a for taxpayer’s first taxable_year caveats the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 a copy of this letter_ruling should be filed with the form 4876-a this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-146762-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being furnished to your authorized representative sincerely christopher j bello chief branch office of associate chief_counsel international enclosures copy of this letter copy for sec_6110 purposes cc
